Citation Nr: 1530536	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-08 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 30, 2008 and an increased disability rating in excess of 70 percent from June 18, 2010.  

4.  Entitlement to an effective date prior to June 18, 2010 for the award of a total disability rating based upon individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and February 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran did not submit a formal VA Form 9 substantive appeal in response to the February 2011 statement of the case (SOC) regarding the issues of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and entitlement to service connection for a left ankle disability; however, his subsequent April 2011 statement has been construed by VA as a timely statement in lieu of a VA Form 9 substantive appeal.  See 38 C.F.R. § 20.202 (2014); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  Moreover, while a February 2011 RO decision granted an increased disability rating of 70 percent for the Veteran's PTSD, effective June 18, 2010; this grant does not represent a total grant of benefits sought on appeal; therefore, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2015 videoconference Board hearing, and a transcript of the hearing has been associated with the claims file.  

Finally, the Board observes that the Veteran's appeal was certified to the Board in August 2014.  Subsequently, in February 2015, the Veteran's then-representative submitted a statement indicating his wish to withdraw from representation of the Veteran.  No reasoning was provided other than it was the representative's wish to withdraw.  Again in May 2015, just prior to the Board hearing, the Veteran's then-representative indicated in writing that he had withdrawn his services as the Veteran's representative.  Again, no reasoning was provided regarding the withdrawal after certification of the Veteran's appeal to the Board.  Significantly; however, at the May 2015 Board hearing, the Veteran indicated that he too wished to discontinue his representative's services and proceed without representation.  Given the above, the undersigned accepted and granted the motion to withdraw the Veteran's representation.  As such, the Veteran is unrepresented for purposes of this appeal.  See 38 C.F.R. § 20.608 (2014).  

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed October 2005 Board decision denied entitlement to service connection for a left ankle disability.  

2.  Evidence received since the October 2005 Board decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disability, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's PTSD was most nearly approximated by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: continuous symptoms of anxiety and depression; some possible intermittent psychotic symptoms; impaired cognitive processes including short-term memory, attention, and focus; impaired social functioning limited to basic skills; and irritability and aggressiveness toward family members and coworkers.  

4.  The Veteran filed his informal claim of entitlement to TDIU on June 18, 2010.  

5.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran was unable to secure or follow gainful employment as a result of service-connected disabilities as of January 14, 2010, but no earlier.  


CONCLUSIONS OF LAW

1.  The October 2005 Board decision denying entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left ankle disability has been added to the record.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  

3.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

4.  The criteria for an effective date of January 14, 2010, but no earlier, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left ankle condition, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided to the Veteran in an October 2008 notice letter.  

Regarding the Veteran's disagreement with the initial disability rating assigned for his posttraumatic stress disorder (PTSD) and the effective date assigned following the grant of a total disability rating based upon individual unemployability (TDIU), the Board notes that once an underlying claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and lay statements.  

The Veteran was afforded relevant VA examinations in February 2009 and December 2010.  The examinations are adequate to adjudicate the Veteran's claims on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not identified any additional evidence to be added to the claims file with respect to the claims adjudicated herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims; therefore, appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Left Ankle Disability  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a left ankle disability was previously denied in a October 2005 Board decision which determined that there was no nexus between a current left ankle disability and the Veteran's active service, to include as due to undiagnosed illness.  The Veteran did not appeal the October 2005 Board decision, and he did not submit new and material evidence within a year following; therefore, the October 2005 Board decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2014).  

Since the prior final October 2005 Board decision, relevant evidence added to the record includes the Veteran's testimony at the May 2015 Travel Board hearing that he had received treatment for his left ankle as part of a worker's compensation proceeding beginning in approximately 2005, during which his medical providers told him that his left ankle problem was likely from his fractured ankle during active service.  The Board finds that the Veteran's statements, which are presumed to be credible for the purposes of considering whether they constitute new and material evidence, are indeed new and material.  Such evidence was not of record at the time of the prior final Board decision and it relates to a material element of the previously denied claim for service connection, specifically whether the Veteran has a current left ankle disability which is related to his active service.  As the information submitted since the prior final Board decision constitutes new and material evidence, the Veteran's claim of entitlement to service connection for a left ankle disability must be reopened.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100(a).  


III.  Increased Rating - PTSD  

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent for PTSD from September 30, 2008 and an increased disability rating in excess of 70 percent from June 18, 2010.  As discussed below, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an initial disability rating of 70 percent for the entire period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed further herein, the Board has given appropriate consideration to the staged rating periods assigned by the RO, as well as whether any additional staged rating periods are warranted during the pendency of the appeal.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from September 30, 2008, and as 70 percent disabling from June 18, 2010, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Following his September 2008 claim, the Veteran was first afforded a VA psychiatric examination in February 2009.  He reported psychiatric symptoms of hyperarousal, re-experiencing, avoidance, sleep impairment with nightmares, anxiety, depression, irritability, passive suicidal ideation, lack of energy, interest, and motivation, and subjectively impaired memory and concentration.  He further reported that he had been using all of his sick leave at work due to various physical problems and difficulty with motivation.  

Upon mental status examination, the Veteran appeared polite and cooperative, with profoundly depressed mood and intermittently tearful affect.  Memory and concentration levels were fair.  The examiner noted that the Veteran was able to maintain activities of daily living, including personal hygiene, and that his symptoms, while continuous since service, had not worsened.  The Veteran's thought processes and communication were mildly impaired by difficulties in short-term memory and concentration.  His social functioning was impaired by his high level of anxiety, irritability, and avoidance behaviors.  The examiner noted that he was employable from a psychiatric standpoint in setting which involved little or no contact with the public and little or no supervision due to his high anxiety, avoidance behaviors, and irritability.  

The examiner assigned diagnosed the Veteran with chronic, moderate PTSD, with secondary depressive disorder and alcohol abuse, and assigned a GAF score of 52.  In conclusion, the examiner found that the Veteran's PTSD and secondary depression resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, difficulty with complex commands, impairment of short-term and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

VA treatment records from September 2008 to June 2010 document the Veteran's ongoing treatment for PTSD, with continuing symptoms of impaired judgment, disturbances of motivation and mood, unprovoked irritability, social and familial isolation, and near-continuous anxiety and depression.  Significantly, VA treatment records from immediately following the February 2009 VA psychiatric examination through September 2010 consistently document that the Veteran's assigned GAF score remained 45.  

In December 2010, the Veteran was again afforded a VA psychiatric examination.  He reported that he stopped working in January 2010 and was given a disability retirement as of March 2010 due to ongoing physical problems, as well as increasing irritability while at work, including a history of verbal altercations with supervisors resulting in occasional homicidal ideation.  He further reported ongoing psychiatric symptoms of sleep impairment, anxiety, depression, decreased interest and energy, social isolation, and irritability, which in particular had led to past excessive physical discipline involving his son and physical altercations with his girlfriend.  He also reported some possible psychotic symptoms such as seeing bugs and hearing his name or voices calling out to him.  

Upon mental status examination, the Veteran appeared depressed.  His speech was articulate and his thoughts were logical.  He exhibited difficulty with short-term memory and focus.  Orientation, long-term memory, language, and organizational skills were otherwise intact.  The examiner noted that the Veteran experienced continuous symptoms of anxiety and depression, some possible intermittent psychotic symptoms, impaired cognitive processes including short-term memory, attention, and focus, impaired social functioning limited to basic skills, and irritability and aggressiveness toward family members and coworkers.  The examiner diagnosed the Veteran with PTSD and secondary mood disorder, not otherwise specified (NOS); cognitive disorder, NOS; and marijuana use.  The Veteran's assigned GAF score was 50.  The examiner concluded that the Veteran's PTSD and mental disorder symptoms, which required continuous medication, resulted in deficiencies in most of the following areas: work, family relationships, judgment, thinking, and mood.  Finally, the examiner opined that the Veteran would have difficulty sustaining even simple work tasks in a loosely supervised environment due to severe anxiety and irritability, significant interpersonal tensions, and difficulty performing job tasks.  

VA treatment records following the December 2010 VA examination document that the Veteran has continued to receive ongoing treatment for his psychiatric symptoms.  Notably, treatment notes in April 2011, December 201, and January 2013 document GAF scores of 45, 40, and 45, respectively.  

Based upon the evidence reviewed above, and after resolving any reasonable doubt in favor of the Veteran, the Board concludes the Veteran's PTSD was most nearly approximated by occupational and social impairment with deficiencies in most areas for the entire period on appeal.  

As discussed above, the Veteran consistently displayed moderate to serious symptoms throughout the period.  Significantly, except for the GAF scores of 52  and 50, assigned at the February 2009 and December 2010 VA psychiatric examinations, respectively, his assigned GAF score remained at 45, which is indicative of serious symptoms or any serious impairment in social or occupational functioning.  See Carpenter, 8 Vet. App. at 242-44.  

The Veteran has also consistently reported that his PTSD is more severe than is adequately represented by the assigned disability ratings.  At the April 2015 Travel Board hearing, the Veteran testified regarding his ongoing symptomatology.  The Veteran is competent to report his symptoms of PTSD as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his statements are afforded due probative weight by the Board.  

The Board has also considered whether a disability rating in excess of 70 percent is warranted for any period on appeal.  In order to warrant an increased 100 percent disability rating, the Veteran would need to display total occupational and social impairment.  However, VA treatment records, including the February 2009 and December 2010 VA examination report, do not document that the Veteran experienced such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, inability to maintain minimum personal hygiene, or disorientation  to time or place, or that his manifested symptoms were of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  To the extent that the December 2010 VA examiner noted that the Veteran's subjective reports of psychotic symptoms, including visual and auditory hallucinations, the Board finds it probative that the examiner noted that the examiner "may have" had some psychotic symptoms.  Such a report by the examiner is afforded less probative weight, as it is speculative in nature.  Cf. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Veteran did not endorse persistent hallucinations elsewhere in the record; rather, he continuously denied such symptoms.  Therefore, the Veteran's isolated report at the December 2010 VA examination is likewise afforded less probative value.  Additionally, the Veteran's consistent GAF scores of 45 throughout the period are most consistent with the assigned 70 percent disability rating and reflective of the Veteran's serious symptoms during the rating period.  

In sum, the Veteran's PTSD symptoms for the entire period in appeal are most closely approximated by a 70 percent disability rating for occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, resolving reasonable doubt in the Veteran's favor, a disability rating of 70 percent, but no higher, for his PTSD is warranted for the entire period on appeal.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Extraschedular Consideration  

The Board has also considered whether referral is warranted in this case for an "extraschedular rating," which is an additional avenue for an increased disability rating when the Veteran's symptoms are not reasonably described by the particular rating criteria.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


V.  Earlier Effective Date - TDIU  

The Veteran claims entitlement to an effective date prior to June 18, 2010 for the grant of a total disability rating based upon individual unemployability (TDIU).  As discussed herein, the Board finds that an effective date of January 14, 2010, but no earlier is warranted.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran initially filed his claim for TDIU on June 18, 2010.  This claim was ultimately granted by the RO in a February 2011 decision, effective June 18, 2010, or the date of the Veteran's TDIU claim.  

The Veteran has met the schedular criteria for a TDIU rating since October 25, 1996.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2014).  

As noted above, the effective date of a TDIU claim is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  However, when evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a TDIU claim, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

Therefore, the pertinent question regarding the Veteran's claim of entitlement to an effective date prior to the date of his June 18, 2010 TDIU claim is whether a factually ascertainable increase in disability occurred within the one-year period prior to June 18, 2010, such that the Veteran was precluded from securing or following a substantially gainful occupation.  See id.  

As discussed above, at the February 2009 VA psychiatric examination, the Veteran reported that he had been using all of his sick leave at work due to various physical problems and difficulty with motivation.  

At the subsequent December 2010 VA psychiatric examination, the Veteran reported that he stopped working in January 2010 and received a disability retirement in March 2010 due to ongoing physical problems, as well as increasing irritability while at work.  

The Veteran's August 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, specifically reported that he last worked as a letter carrier for the USPS on January 14, 2010, at which time he became too disabled to work due to his service-connected disabilities.  

At the May 2015 Travel Board hearing, the Veteran testified consistently that he last worked for USPS on January 14, 2010 and that he had not been employed since that time.  Thereafter, he has submitted additional employment questionnaires reporting that he continues to be unemployed.  

After a review of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an effective date of January 14, 2010 is warranted for the Veteran's TDIU rating because the evidence of record indicates that the Veteran has not worked since that date; thus, it is factually ascertainable that as of January 14, 2010, the Veteran was unable to secure or follow a gainful occupation due to his service-connected disabilities.  

In sum, an effective date of January 14, 2010, but no earlier, is warranted for the Veteran's TDIU rating.  38 U.S.C.A. §§ 5110(a), 5107(b); 38 C.F.R. §§ 3.102, 3,400, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability; to that extent only, the claim is granted.  

An initial disability rating or 70 percent, but no higher, for PTSD is granted for the entire period on appeal.  

An effective date of January 14, 2010, but no earlier, for the award of a TDIU rating is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process and to ensure his claim of entitlement to service connection for a left ankle disability receives all due consideration.  Specifically, a remand is required in order to obtain outstanding workers compensation treatment records identified by the Veteran at the May 2015 Travel Board hearing and any outstanding relevant VA treatment records.  

As discussed above, the Veteran testified at the May 2015 Travel Board hearing that he had received treatment for his left ankle as part of a worker's compensation proceeding beginning in approximately 2005, during which his medical providers told him that his left ankle problem was likely from his fractured ankle during active service.  Significantly, the Board notes that there are no workers compensation records, of medical treatment or otherwise, contained within the claims file.  As these records are relevant to the Veteran's claim, they must be sought upon remand.  

Finally, to the extent that the most recent VA treatment records within the claims file appear to be from April 2014, the Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, updated VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA or private treatment records (obtaining authorization from the Veteran as required), including, but not limited to the following:  all workers compensation records, including any decision regarding the claim and any underlying treatment records, regarding the Veteran's claimed left ankle disability, and any outstanding relevant records of VA treatment from April 2014 to the present.  Clearly document any negative response and associated any records received with the claims file.  

2.  After completing the above, in addition to any other development deemed necessary as a result of the above, readjudicate the Veteran's claim.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


